Case 2:18-cv-14782-CCC-JBC Document11 Filed 02/06/20 Page 1 of 3 PagelD: 152

WILLIAM F KAETZ February 5, 2020
CATHERINE KAETZ
437 Abbott Road
Paramus NJ 07652
201-753-1063
Plaintiffs
UNITED STATES DISTRICT COURT
DISTRICT OF NEW JERSEY

WILLIAM F KAETZ Case No.: 2:18-CV-14782-CCC-JBC
CATHERINE KAETZ
Plaintiffs

VS.

COURT OF COMMON PLEAS OF MONROE COUNTY REC E IVE D

FORTY-THIRD JUDICIAL DISTRICT

COMMONWEALTH OF PENNSYLVANIA FEB 06 2020

610 MONROE STREET

STROUDSBURG PA 18360-2115 AT 8:30 M

570-517-3009 WILLIAM T. WALSH, CLERK

Defendant

Hello Judge Claire C. Cecchi,

I want to bring to your attention that in the above captioned case one of the court clerks
claimed improper service. This is incorrect for the following reasons:

1. The plaintiffs are “Pro se”, under 28 U.S.C. § 1654, “In all courts of the United States the parties
may plead and conduct their own cases personally or by counsel as, by the rules of such courts,
respectively, are permitted to manage and conduct causes therein.” In this case the Plaintiffs acts
personally as their own counsel/attorney in the original service process of the complaint and
summons and this act is as an act permitted to manage and conduct causes under 28 U.S.C. §
1654.

2. Under federal court Rule 4 (j) Serving a Foreign, State, or Local Government;(2) State or
Local Government. A state, a municipal corporation, or any other state-created governmental

organization that is subject to suit must be served by:

(A) delivering a copy of the summons and of the complaint to its chief executive officer; or

Page 1 of 3
Case 2:18-cv-14782-CCC-JBC Document11 Filed 02/06/20 Page 2 of 3 PagelD: 153

B) serving a copy of each in the m et prescribed by that state's law for serving a

summons or like process on such a defendant.

(Please note that the Plaintiffs delivered a copy of the summons and of the complaint
to the defendant’s chief executive officer_prescribed_ by that state's law for serving a
summons or like process on such a defendant.)

3. Under Pennsylvania Court Rule 4:4. Process 4:4-1. Summons; Issuance: The plaintiff,
plaintiff's attorney or the clerk of the court may issue the summons.

4. Under Pennsylvania Court Rule 4:4-3. By Whom Served; Copies(a) Summons and Complaint.
Summonses shall be served, together with a copy of the complaint, by the sheriff, or by a person
specially appointed by the court for that purpose, or by plaintiff's attorney or the attorney's
agent, or by any other competent adult not having a direct interest in the litigation. (Please note
that the Plaintiffs acts personally as their own counsel/attorney in the original service
process of the complaint and summons and this act is as an act permitted to manage and
conduct causes under 28 U.S.C. § 1654.) (Please note that service was done by United
States Postal Service Priority Mail overnight service with signature required, signed by a
M Olivera in the Monroe County District Attorney’s office — evidenced on the Docket #4
of this case_prescribed by that state's law for serving a summons or like process on such a

defendant.)

5. Under Pennsylvania Court Rule 422. The Commonwealth and Political Subdivisions.
(a) Service of original process upon the Commonwealth or an officer of the Commonwealth, or a
department, board, commission or instrumentality of the Commonwealth, or a member thereof,
shall be made at the office of the defendant and the office of the attorney general by handing a
copy to the person in charge thereof.

(b) Service of original process upon a political subdivision shall be made by handing a copy to:

Page 2 of 3
Case 2:18-cv-14782-CCC-JBC Document11 Filed 02/06/20 Page 3 of 3 PagelD: 154

(1) an agent duly authorized by the political subdivision to receive service of process,

(Please note that the Plaintiffs delivered a copy of the summons and of the complaint
to the defendant’s agent duly authorized by the political subdivision to receive setvice
of process, and copy went to the Pennsylvania attorney general)

6. Pennsylvania Court Rule 404. Service Outside the Commonwealth. Original process shall be
served outside the Commonwealth... (2) by mail in the manner provided by Rule 403;

7. Pennsylvania Rule 403. Service by Mail. If a rule of civil procedure authorizes original process
to be served by mail, a copy of the process shall be mailed to the defendant by any form of mail
requiring a receipt signed by the defendant or his authorized agent. Service is complete upon
delivery of the mail. (Please note Under federal court Rule 4 (j) (B) serving a copy of each
in the manner prescribed by that state's law for serving a summons or like process on such

a defendant.)

In Conclusion, the Plaintiffs used a manner prescribed by Pennsylvania for serving a
summons or like process on such a defendant in accord with federal court Rule 4 (j) (B).
Plaintiff also Re-Served the Summons and Complaint by hiring the Monroe County Sheriff's
Department and re-mailed a copy to the Pennsylvania Attorney General on 2/5/2020.

Please correct the Notice that claims improper service.

Your diligence in this matter is gratefully appreciated.

Thank you. / fo oe
WILLIAM F KAETZ, Ly): ok > / os February 5, 2020

CATHERINE KAETZ
437 Abbott Road
Paramus NJ 07652
201-753-1063

Plaintiffs

 

cc. Court Clerk’s Office
Judge Claire C. Cecchi

Page 3 of 3
